Order entered March 8, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-21-00072-CV

     JOHN SEAY D/B/A TALENTWISE INTERNATIONAL, Appellant

                                          V.

                         MILIND MESHRAM, Appellee

                On Appeal from the County Court at Law No. 4
                            Dallas County, Texas
                    Trial Court Cause No. CC-20-03445-D

                                      ORDER

      Appellant has filed a Suggestion of Bankruptcy stating that he has filed for

bankruptcy in the United States Bankruptcy Court. This automatically suspends

further action in this appeal. See TEX. R. APP. P. 8.2.

      Accordingly, we ABATE this appeal.               It may be reinstated on prompt

motion by any party complying with Rule 8.3 and specifying what further action, if

any, is required from this Court. See id. 8.3.

                                                 /s/    CRAIG SMITH
                                                        JUSTICE